United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2791
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * United States District Court
     v.                             * for the Western District
                                    * of Missouri.
Anyanso J. Agwu, also known as      *
Anyanso J. Okekeagwu,               * [UNPUBLISHED]
                                    *
            Appellant.              *
                               ___________

                             Submitted: March 12, 2008
                                Filed: March 21, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Anyanso Agwu pled guilty to felon in possession of a firearm and was
sentenced to 188 months in prison after being classified as an armed career criminal.
He appeals, arguing that this classification was improper because his prior drug
convictions should have been treated as a single criminal episode instead of three
separate felonies.

      The Armed Career Criminal Act provides for enhanced penalties for defendants
with three prior convictions for violent felony or drug offenses which were
"committed on occasions different from one another." 18 U.S.C. § 924(e). Agwu
contends that because his prior offenses were committed on three successive days,
were charged in the same indictment, and resulted in concurrent sentences, they
should be treated as a single prior conviction. Agwu's argument appears to be
derived from the career offender provision in the federal sentencing guidelines,
U.S.S.G. § 4B1.1, rather than from § 4B1.4, the guideline under which he was
sentenced as an armed career offender. The critical sentencing issue under § 924(e)
is whether Agwu's prior offenses were committed on different occasions. See United
States v. Mason, 440 F.3d 1056, 1057-58 (8th Cir. 2006); United States v. Speakman,
330 F.3d 1080, 1082 (8th Cir. 2003); United States v. McDile, 914 F.2d 1059, 1061
(8th Cir. 1990). Since Agwu's offenses were each committed on a different day, the
district court1 did not err in applying U.S.S.G. § 4B1.4 in sentencing him under the
Armed Career Criminal Act. The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Fernando J. Gaitan, United States District Judge for the
Western District of Missouri.

                                        -2-